JOHNSON, JUDGE:
*855Having considered the motion of Appellee, Private Investigations & Counter-Intelligence, Inc., to dismiss the above-styled appeal, the response, and being otherwise sufficiently advised, the Court ORDERS that the motion be, and it is hereby, GRANTED. The Court ORDERS that the above-styled appeal be DISMISSED as improperly taken.
Kentucky Revised Statutes (KRS) 342.290 provides that this Court may review decisions of the Workers' Compensation Board pursuant to Section 111 of the Kentucky Constitution and rules adopted by the Supreme Court of Kentucky. Kentucky Rules of Civil Procedure (CR) 76.25(2) authorizes this Court to review decisions of the Board upon the filing of a petition within 30 days of the Board's final decision.
In the present case, Appellant has attempted to appeal directly to this Court from the decision of an Administrative Law Judge (ALJ) upon remand from a decision of the Board. As stated above, this Court is not authorized to undertake such review. Kentucky law does not permit a litigant to bypass the Board. Therefore, this appeal must be dismissed.
ALL CONCUR.